PROVIDERS AND LEICHT GENERAL AGENCY B I L L O F C O S T S
                                  THIRTEENTH COURT OF APPEALS
                                    CORPUS CHRISTI - EDINBURG
                                         No. 13-11-00005-CV
                 BRANNAN PAVING GP, LLC D/B/A BRANNAN PAVING COMPANY
                                                  v.
 PAVEMENT MARKINGS, INC., SAN JUAN INSURANCE AGENCY, INC. D/B/A VALLEY INSURANCE
              (No. C-1949-04-J(1) IN 430TH DISTRICT COURT OF HIDALGO COUNTY)
TYPE OF FEE                                            CHARGES              PAID       BY
FEES FOR SHIPPING CASES TO S.C. OR CCA                   $25.00             PAID       APE
FEES FOR SHIPPING CASES TO S.C. OR CCA                   $25.00             PAID       APE
FILING                                                   $10.00             PAID       APE
FILING                                                   $10.00             PAID       ANT
FILING                                                   $10.00             PAID       ANT
FILING                                                   $10.00             PAID       APE
FILING                                                   $10.00             PAID       APE
FILING                                                   $10.00             PAID       APE
FILING                                                   $10.00             PAID       APE
FILING                                                   $10.00             PAID       APE
FILING                                                   $10.00             PAID       ANT
SUPPLEMENTAL REPORTER'S RECORD                           $48.00           UNKNOWN      ANT
FILING                                                   $10.00             PAID       ANT
SUPPLEMENTAL REPORTER'S RECORD                          $618.00           UNKNOWN      RPT
REPORTER'S RECORD                                      $11,818.00         UNKNOWN      RPT
CLERK'S RECORD                                           $52.00           UNKNOWN      UNK
FILING                                                   $10.00             PAID       ANT
INDIGENT                                                 $25.00             PAID       ANT
FILING                                                  $100.00             PAID       ANT
SUPREME COURT CHAPTER 51 FEE                             $50.00             PAID       ANT


 Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: $0.00


     Court costs in this cause shall be paid as per the Judgment issued by this Court.

      I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF THE STATE
OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

                                                  IN TESTIMONY WHEREOF, witness my hand and
                                                  the Seal of the COURT OF APPEALS for the
                                                  Thirteenth District of Texas, this January 15, 2015.




                                                  Dorian E. Ramirez, Clerk